 
 
I 
108th CONGRESS
2d Session
H. R. 4734 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2004 
Mr. John introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Indian Gaming Regulatory Act to include a definition of initial reservation and consultation, and for other purposes. 
 
 
1.Definitions of initial reservation and consultationSection 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703) is amended by adding at the end the following new paragraphs:  
 
(11)The term initial reservation means Indian lands within one or more of the following: 
(A)The geographical area designated by the Assistant Secretary where financial assistance and social services programs are provided to that Indian tribe. Such a geographical area may include land on a reservation, near reservation, or any other geographical location. 
(B)The geographical area designated by the Indian tribe during the Federal acknowledgement process as the area in which more than 50 percent of the members of the Indian tribe reside in a group composed exclusively or almost exclusively of members of the Indian tribe. 
(C)The geographical area in which it can be demonstrated that the Indian tribe has historically resided. 
(12)The term consultation means, at a minimum, the following: 
(A)A procedure whereby State, local, and tribal governments with jurisdiction over land within 50 miles of the land proposed to be taken into trust are provided actual notice of the proposed land acquisition and an opportunity to provide comments on that proposal. Such notice shall include information on the proposed location of the gaming facility, the proposed scope of the gaming activity, the proposed size of the facility, and other relevant information as determined by the Secretary. The notice shall solicit comments from the State, local, and tribal governments on the potential effects of the proposal and include notification that comments are to be received not later than 60 days after the notice, with the possibility of a 60-day extension, upon request. Such comments shall be addressed in writing to the Secretary of the Interior or the appropriate departmental official. 
(B)After expiration of the comment period and prior to the Secretary's determination, the Secretary or the appropriate departmental official must notify the applicant Indian tribe and State, local, and tribal governments with jurisdiction over land within 50 miles of the land proposed to be taken into trust of the status of the application and inform them that they may, within 30 days of receipt of the notice, request that the Secretary or the appropriate departmental official hold a hearing for the purpose of discussing the merits of the application. The hearing record will be available to any participating party and become part of the record considered by the Secretary in reaching a final determination.. 
2.Clarification regarding conditions required for exception to gaming restrictions on certain landSection 20(b)(1)(A) of the Indian Gaming Regulatory Act (25 U.S.C. 2719(b)(1)(A)) is amended— 
(1) by striking appropriate State and local officials, including officials of other nearby Indian tribes and inserting officials of any State or local government or Indian tribe with jurisdiction over land located within 50 miles of the land proposed to be taken into trust; and 
(2)by inserting or would not have a negative economic impact on businesses, governments, or Indian tribes within a 50 mile radius of the land proposed to be taken into trust after would not be detrimental to the surrounding community.  
 
